Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), dated July 27, 2007 in a CPLR article 78 proceeding. The judgment vacated the determination of the Board of Parole and ordered a de novo parole release hearing.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: This appeal by petitioner from a judgment vacating the determination of the Board of Parole and ordering a de novo hearing must be dismissed. Petitioner has since been released to parole supervision and potential discharge, thus rendering the appeal moot, and the exception to the mootness doctrine does not apply herein (see People ex rel. Mitchell v Unger, 63 AD3d 1591 [2009]; People ex rel. Hampton v Dennison, 59 AD3d 951 [2009], lv denied 12 NY3d 711 [2009]). Present—Scudder, EJ., Hurlbutt, Peradotto, Green and Gorski, JJ.